EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 20, which was previously withdrawn without traverse pursuant to a restriction requirement, is canceled.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 07/22/2022 have been fully considered and are persuasive. Applicant argues that the Robinson reference (US 2018/0361730) fails to teach or fairly suggest a step of transferring an article to a cold press and compressing the article in the cold press. Applicant also argues that one would not modify the method of Robinson to include such a cold press because Robinson teaches that the articles may simply be hung up after pressing (See [0058]) without introducing any defects to the articles. Examiner agrees with these arguments. There is no teaching or suggestion in the prior art which would lead one of ordinary skill in the art to unnecessarily add a step of cooling in a cooling press to the method of Robinson.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARSON GROSS/Primary Examiner, Art Unit 1746